EXHIBIT 10.1

AMENDMENT NO. 1 TO

AMENDED AND RESTATED FOUR YEAR CREDIT AGREEMENT

AMENDMENT (this “Amendment”) dated as of April 19, 2013 to the Amended and
Restated Four Year Credit Agreement dated as of March 11, 2011 (the “Credit
Agreement”) among SAIC, INC. (the “Borrower”), SCIENCE APPLICATIONS
INTERNATIONAL CORPORATION, as guarantor (the “Guarantor”), the LENDERS party
thereto (the “Lenders”) and CITIBANK, N.A., as Administrative Agent (the
“Agent”).

W I T N E S S E T H :

WHEREAS, the Borrower intends to form a new subsidiary (“Spinco”) that is
focused on government technical, engineering and enterprise information
technology services and then spin-off of such new subsidiary (the “Spinoff
Transaction”); and

WHEREAS, the parties hereto desire to amend the Credit Agreement to (i) modify
the definition of “EBITDA” to permit the adding back of certain expenses
incurred in connection with the Spinoff Transaction and to make certain other
changes thereto and (ii) exclude the effect of debt incurred by Spinco in
connection with the Spinoff Transaction for purposes of calculating Consolidated
Funded Debt;

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Amendment becomes effective,
refer to the Credit Agreement as amended hereby.

SECTION 2. Definition of Consolidated Funded Debt. The definition of
“Consolidated Funded Debt” in Section 1.01 of the Credit agreement is amended to
read as follows:

“Consolidated Funded Debt” means, for any period, for the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP, an amount equal to
all Indebtedness of the Company and its consolidated Subsidiaries as of the last
day of such period, provided that (a) obligations of the type described in
clause (e) of the definition of “Indebtedness” shall be excluded to the extent
that such obligations do not exceed $50,000,000 and (b) Indebtedness incurred by
the Credit Parties or any of their Subsidiaries in connection with the Spinoff
Transaction shall be excluded until the earliest of (x) consummation of the
Spinoff Transaction, (y) the date that is six months after the date that the
Borrower makes a public announcement that the Spinoff Transaction will not be
consummated or (z) January 31, 2015.

 

1



--------------------------------------------------------------------------------

SECTION 3. Definition of Spinoff Transaction. Section 1.01 of the Credit
Agreement is amended to include the following definition in appropriate
alphabetical order:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person (other than a Person that is a Subsidiary), (b) the acquisition of
in excess of 50% of the capital stock, partnership interests, membership
interests or equity of any Person (other than a Person that is a Subsidiary), or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary).

“Spinco” means SAIC Gemini, Inc.

“Spinoff Transaction” means (a) the contribution to Spinco of the assets,
liabilities and equity interests of the technical, engineering and enterprise
information technology services business of the Borrower and the Guarantor,
(b) the distribution of the equity interests of Spinco to the equityholders of
the Borrower, and (c) the other transactions ancillary to the foregoing as set
forth in the material agreements (along with schedules and exhibits relating
thereto), as amended from time to time, entered into in connection with clauses
(a) and (b) of this definition.

SECTION 4. Definition of EBITDA. The definition of “EBITDA” in Section 1.01 of
the Credit Agreement is amended by: (a) replacing the reference to “and minus
(h)” therein with the following:

“plus (h) one-time costs and expenses related to the Spinoff Transaction and
real estate optimization expenses not to exceed $160,000,000 in the aggregate,
and minus (i)”; and

 

  (b) Adding the following proviso at the end of such definition:

provided, however, that if there has occurred an Acquisition during the relevant
period, EBITDA shall be calculated, at the option of the Company on a pro forma
basis in accordance with the SEC pro forma reporting rules under the Exchange
Act, as if such Acquisition occurred on the first day of the applicable period.

SECTION 5. Financial Covenant. Section 7.06 of the Credit Agreement is amended
by replacing the reference to “3.00 to 1.00” with a reference to “3.25 to 1.00”.

SECTION 6. Representations of Borrower. The Borrower represents and warrants
that (i) the representations and warranties of the Borrower set forth in Article
V of the Credit Agreement will be true on and as of the Amendment Effective Date
and (ii) no Default will have occurred and be continuing on such date.

 

2



--------------------------------------------------------------------------------

SECTION 7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 8. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

SECTION 9. Effectiveness. This Amendment shall become effective on the date when
the following conditions are met (the “Amendment Effective Date”):

(a) the Agent shall have received from each of the Borrower and the Requisite
Lenders a counterpart hereof signed by such party or facsimile or other written
confirmation (in form satisfactory to the Agent) that such party has signed a
counterpart hereof;

(b) the Agent shall have received an amendment fee for the account of each
Lender in an amount equal to 0.05% of such Lender’s Commitment.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

SAIC, INC. By:  

/s/ Marc H. Crown

Name:   Marc H. Crown Title:   VP and Assistant Treasurer

SCIENCE APPLICATIONS

    INTERNATIONAL CORPORATION

By:  

/s/ Marc H. Crown

Name:   Marc H. Crown Title:   VP and Assistant Treasurer

CITIBANK, N.A., as Agent and as a

    Lender

By:  

/s/ Susan Olsen

Name:   Susan Olsen Title:   Vice President BANK OF AMERICA, N.A. By:  

/s/ Ken Beck

Name:   Ken Beck Title:   Director THE BANK OF NOVA SCOTIA By:  

/s/ Christopher U

Name:   Christopher U Title:   Director

WELLS FARGO BANK, NATIONAL

    ASSOCIATION

By:  

/s/ Scott Santa Cruz

Name:   Scott Santa Cruz Title:   Managing Director

 

4



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By:  

/s/ Kelly Chin

Name:   Kelly Chin Title:   Authorized Signatory U.S. BANK NATIONAL ASSOCIATION
By:  

/s/ Joyce P. Dorsett

Name:   Joyce P. Dorsett Title:   Vice President

THE BANK OF TOKYO-MITSUBISHI UFJ,

    LTD.

By:  

/s/ M. Iarriccio

Name:   M. Iarriccio Title:   Vice President UBS LOAN FINANCE LLC By:  

/s/ Lana Gilas

Name:   Lana Gilas Title:   Director THE BANK OF NEW YORK MELLON By:  

/s/ Jeffrey Dears

Name:   Jeffrey Dears Title:   Vice President SUNTRUST BANK By:  

/s/ Daniel M. Cornell

Name:   Daniel M. Cornell Title:   Managing Director

 

5